*872OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
The defendant’s arguments that his suppression motion should have been granted is beyond review in this court since the trial court’s determinations on the points the defendant now disputes involved mixed questions of law and fact which are supported by evidence in the record.
The defendant’s contention that the court erred in denying his request to charge the jury with respect to an alibi defense has not been preserved. At the time the motion was denied the court noted that the statements of the defendant’s girlfriend did not provide an alibi because they related to events occurring after the time of the victim’s death according to the People’s theory at trial. The defendant did not dispute this conclusion at the trial nor did he object to the court’s further statement that there was no other evidence in the record supporting an alibi defense. Indeed the defendant never informed the court as to the basis for the request. Although the defendant now contends that the statement which he made to the police, which was introduced as part of the People’s main case, was sufficient to raise an alibi defense, this point not having been brought to the court’s attention when the alleged error could have been corrected, has not been preserved for our review.
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer, Simons and Kaye concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed in a memorandum.